DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022 has been entered.
 Response to Amendment
	The Amendment received September 16, 2022 has been entered. Claims 1, 10, 14, 15, and 20 have been amended. 
	Claim 1 has been amended to specify that the crosslinked polymer containing material is present as a discrete coating surrounding at least apportion of the particles of the silicon containing material. Claims 10, 14, 15, and 20 have been amended to clarify the language to correspond with that of amended Claim 1. Support for the Amendment is provided by the Applicant’s originally filed disclosure.
Response to Arguments
	The Applicant’s arguments and remarks received September 16, 2022 (“Remarks”) traversing the rejections set forth by the June 17, 2022 Final Rejection have been fully considered. The arguments are persuasive in view of the Amendment and the rejections are accordingly withdrawn. New grounds of rejection are set forth below in view of the Amendment.
Claim Interpretation
average particle size
The Specification states “[a]s used herein, the "average particle size" refers to the average diameter (or average length of longest dimension) of the particles as measured by laser diffraction.” Specification at 5:31-32.
In view of this definition provided by the Applicant’s disclosure, the language of Claim 18 reciting “particles have an average size of between 0.1 and 10 µm” is interpreted to pertain to an average diameter or average length of longest dimension of the particles as measured by laser diffraction.
discrete particle coating
The claimed term “discrete” in the context of the claim language “as a discrete coating surrounding …” (see instant Claim 1) is interpreted in light of the definition provided by the Specification which states in pertinent part “discrete particle coatings (i.e., located primarily at the surfaces of the silicon containing material) as opposed to located on and between all of the components of the electrode as would be in the case of30 use as a binder, in part, because the benefit of the coatings of the present disclosure is in modifying and protecting the surfaces of the silicon containing material.”
Prior Art
US2014/0205904 to Sasaki (hereafter “SASAKI”).
US2014/0038049 to Chung et al. (hereafter “CHUNG”).
US2016/0111718 to Figgemeier et al. (hereafter “FIGGEMEIER”).
US2017/0012283 to Mizuno et al. (hereafter “MIZUNO”)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MIZUNO.

	Regarding Claim 1, MIZUNO discloses a negative electrode composition comprising: a silicon containing material in the form of particles (¶31, Fig. 1, active material particle 24 may be Si or Si-Li alloys); and a crosslinked polymer containing material present as a discrete coating (Fig. 1, coating 25 containing crosslinked polymer A1, ¶95) surrounding at least a portion of the particles of the silicon containing material (as shown by Fig. 1); wherein the crosslinked polymer containing material coating comprises a (co)polymer derived from polymerization of one or more vinylic monomers comprising a carboxyl or carboxylate group (¶95, polymer A1 may comprise crosslinked vinyl resin and may further comprise with a polyepoxy compound a’1, or a polyol compound a’2, a crosslinking agent A’ that reacts with a carboxyl group of polymer A1).
	Regarding Claim 2, MIZUNO further discloses the negative electrode composition of claim 1, wherein the vinylic monomers comprise a cross-linkable vinylic monomer (¶95-96).
	Regarding Claim 3, MIZUNO further discloses the negative electrode composition of claim 2, wherein the vinylic monomers comprise acrylic acid (¶54 (meth)acrylic acid), acrylonitrile (¶62, (meth)acrylonitrile), or alkyl acrylate (cyanoalkyl acrylate, ¶62) as claimed.  
	Regarding Claim 4, MIZUNO further discloses the negative electrode composition of claim 1, wherein cross-linkable vinylic monomer derived units are present in the (co)polymer in an amount of 0.1 to 80 wt.% (¶75) which anticipates the claimed range of greater than 5 weight percent, based on the total weight of the (co)polymer with sufficient specificity.
	Regarding Claim 5, MIZUNO further discloses the negative electrode composition of claim 1, wherein the vinylic monomers comprise one or more monofunctional vinylic monomers (¶92 such as methyl methacrylate).  
	Regarding Claim 6, MIZUNO further discloses the negative electrode composition of claim 4, wherein monofunctional vinylic monomer derived units are present in the (co)polymer in an amount of greater than 75 weight percent, based on the total weight of the (co)polymer (¶253 exemplifies ~583 parts by weight; ¶75 vinyl monomer in the polymer up to 80% by weight).  
	Regarding Claim 7, MIZUNO further discloses the negative electrode composition of claim 1, wherein the vinylic monomers comprise one or more non-ionic monofunctional vinylic monomers.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI in view of MIZUNO.

	Regarding Claim 1, SASAKI discloses a negative electrode composition (abstract, para. 223-225) comprising: a silicon containing material in the form of particles (para. 154-156 teach various Si containing active materials, para. 159 teaches SiOxCy, SiOx, SiC, and silicon are preferable, and para. 12 indicates the active material is in the form of particles); and a crosslinked polymer (para. 21 binder contains crosslinkable monomer, para. 222 polymer binder within composite anode particle; para. 90 the binder is crosslinked; para. 18 the binder comprises particulate binder and water soluble polymer) containing coating surrounding at least a portion of the silicon containing material (para. 223-224 teaches composite electrode particles comprising binder and active material formed by spray drying granulation; these composite particles necessarily comprise binder surrounding at least a portion of the Si material) wherein the crosslinked polymer containing coating comprises a copolymer (para. 40, binder may be a copolymer; para. 86-90) derived from polymerization of one or more vinylic monomers (para. 44, polymer binder preferably contains an aromatic vinyl monomer; para. 86 teaches vinylsulfonic acid monomer and other vinyl monomers) comprising a carboxyl or carboxylate group (para. 50-51, polymer preferably comprises a carboxyl group or carboxylic acid monomer; para. 86 sulfoethyl methacrylate).
	The presence of the cross-linked polymer binder of SASAKI on the surface of the silicon active material particles of SASAKI, even in the form of a composite particle, anticipates the disputed claim language because the binder surrounds “at least a portion of the particles of the silicon containing material” as required by Claim 1.
	SASAKI is silent with respect to the vinylic monomer comprising cross linked polymer that surrounds the silicon active material particles being a discrete coating as claimed. 
	MIZUNO discloses that if at least a portion of the surface of a negative electrode active material is coated with a coating agent prior to assembly of a lithium ion battery, and if such a coated negative electrode active material is further doped with lithium or the like, it is possible to reduce the irreversible capacity of the lithium ion battery, and the degassing step is not required in the production of the lithium ion battery. MIZUNO further discloses the coating material, similarly to SASAKI, may comprise vinylic copolymers as claimed and discussed above with respect to Claim 1.
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified SASAKI to comprise the polymer material also coated onto the silicon active material particles prior to electrode assembly thus resulting in the claimed discrete coating configuration. The motivation for doing so would have been to improve reversible capacity and eliminate any needed degassing step as taught by MIZUNO.  
	Regarding Claim 2, SASAKI is relied upon as above with respect to the negative electrode composition of claim 1, and further discloses wherein the vinylic monomers comprise a cross-linkable vinylic monomer (para. 99-104 list crosslinkable monomers including vinylic monomers such as vinyl glycidyl ether and 2-vinyl-2-oxazoline).  
	Regarding Claim 3, SASAKI is relied upon as above with respect to the negative electrode composition of claim 2, and further discloses wherein the vinylic monomers comprise acrylic acid (paragraphs 22, 51, 83, 92).
	Regarding Claim 4, SASAKI is relied upon as above with respect to the negative electrode composition of claim 1, and further discloses the acrylic acid monomer is contained in the polymer binder in an amount of 1 to 20 with percent (para. 22) which anticipates the claimed limitations wherein cross-linkable vinylic monomer derived units are present in the (co)polymer in an amount of greater than 5 weight percent, based on the total weight of the (co)polymer.  SASAKI also teaches the aromatic vinyl monomer unit in the binder polymer is preferably 30% by weight or more (para. 47) which also anticipates the claim limitations wherein cross-linkable vinylic monomer derived units are present in the (co)polymer in an amount of greater than 5 weight percent, based on the total weight of the (co)polymer.
	Regarding Claim 5, SASAKI is relied upon as above with respect to the negative electrode composition of claim 1, and further discloses wherein the vinylic monomers comprise one or more monofunctional vinylic monomers (such as para. 57 hydroxyethyl methacrylate; para. 86, sulfonic acid functional group containing monomers including vinylsulfonic acid).  
	Regarding Claim 6, SASAKI is relied upon as above with respect to the negative electrode composition of claim 4, and further discloses wherein monofunctional vinylic monomer derived units are present in the (co)polymer in an amount of greater than 75 weight percent, based on the total weight of the (co)polymer (para. 47 teaches 79.5 wt. % of aromatic vinyl monomer in the binder).  
	Regarding Claim 7, SASAKI is relied upon as above with respect to the negative electrode composition of claim 1, and further discloses wherein the vinylic monomers comprise one or more non-ionic monofunctional vinylic monomers (para. 99-100 teaches the monomer may be covalently bound vinyl monomer, i.e. nonionic vinylic monomer and as discussed above the monomer may be monofunctional).  
	Regarding Claim 8, SASAKI is relied upon as above with respect to the negative electrode composition of claim 6, and further discloses wherein non-ionic monofunctional vinylic monomer derived units are present in the (co)polymer in an amount of 2 to 15 % by weight with respect to the sulfonic acid group containing vinylic monomers (para. 90) which anticipates the claimed range of less than 30 weight percent, based on the total weight of the (co)polymer.  
	Regarding Claim 10, SASAKI is relied upon as above with respect to the negative electrode composition of claim 1, and further discloses wherein the cross-linked polymer containing coating is present in an amount of between 0.1 and 10 wt. %, based on the total weight of the silicon containing material and the cross-linked polymer containing coating in the negative electrode composition.  
	SASAKI discloses that the negative electrode material comprises, based on 100 parts active material, 0.1 parts by weight or more binder and preferably 10 parts by weight or less which overlaps the claimed range (para. 175-176). SASAKI further discloses the binder composition comprises both particulate binder and water soluble polymer binder, wherein the ratio of the two binders to each other is not limited (para. 146) and is preferably particulate binder to water-soluble polymer binder within the range of 99.5/0.5 to 97/3. This converts to approximately 0.97 to 9.95 parts particulate binder by weight, and 0.05 to 0.3 parts water soluble polymer binder. Accordingly each of the particulate binder, and water-soluble polymer binder may be contained within the claimed range of 0.1 to 10 wt. % and anticipate the claimed range.
	Regarding Claim 12, SASAKI is relied upon as above with respect to the negative electrode composition of claim 1, and further discloses a second coating surrounding at least a portion of the silicon containing material, wherein the second coating comprises a conductive material (para. 192, composite material comprises conductive carbon). The conductive carbon of SASAKI is a second coating as claimed because it is formed as part of the composite electrode particle and necessarily covers at least a portion of the silicon containing material.
	Regarding Claim 13, SASAKI is relied upon as above with respect to the negative electrode composition of claim 12, and further discloses wherein the second coating comprises carbon black (composite material may comprise carbon black as the conductive carbon, para. 192).  
	Regarding Claim 19, SASAKI discloses the negative electrode composition of claim 1, further comprising graphite (para. 160-165; para. 169 teaches using a combination of silicon and graphite type active material) in a Si:graphite ratio of 5/95 to 50/50 (para. 169). The amount of active material in the negative electrode layer is preferably 85 wt.% or more, preferably 99 wt.% or less (para. 209). Accordingly, the 5/95 ratio of Si:graphite corresponds to 4.25 wt.% Si and 80.75 wt.% up to 1 wt.% Si and 98 wt.% graphite. The 50/50 ratio of Si:graphite converts to 22.5 wt.% Si and 22.5 wt.% graphite up to 44.5 wt.% Si and 44.5 wt.% graphite.
	Each of these embodiments expressly disclosed by SASAKI include values within the claimed range of between 1 and 80 wt. %, based on the total weight of the negative electrode composition and SASAKI accordingly anticipates the claimed range.
	Regarding Claim 20, SASAKI discloses the negative electrode composition of claim 1, further comprising a binder, wherein the polymers of the crosslinked polymer containing coating are present in the binder in an amount within the claimed range (para. 90, sulfonic acid group containing monomer ranges from 2 wt.% to 15 wt.%) of less than 50 wt. %, based on the total weight of the binder.
	SASAKI further discloses the binder composition for a negative electrode of a secondary battery according to (1), wherein the water-soluble polymer contains a crosslinkable monomer unit, and a containing ratio of the crosslinkable monomer unit in the water-soluble polymer is 0.1 to 2% by weight (para. 21).
	The ethylenically unsaturated carboxylic acid monomer unit in the binder polymer are also polymers of the crosslinked polymer containing coating and are disclosed to be preferably 0.5% by weight or more, more preferably 1% by weight or more, and particularly preferably 2% by weight or more, and is preferably 10% by weight or less, more preferably 8% by weight or less, and particularly preferably 7% by weight or less (para. 53).
	The carboxyl group-containing monomer unit are also crosslinked polymers in the polymer containing coating and are present in the ratio of the carboxyl group-containing monomer unit in the water-soluble polymer is preferably 20% by weight or more and more preferably 25% by weight or more, and is preferably 70% by weight or less and more preferably 65% by weight or less (para. 84). 
	Regarding Claim 11, SASAKI is relied upon as above with respect to the negative electrode composition of claim 1.
	SASAKI further discloses that the electrode material is dried and formed using dry methods (para. 220-225) including for example drying at 40°C to 180°C (para. 220).
	The water content in the negative electrode active material is preferably 1,000 ppm or less, more preferably 500 ppm or less (para. 210) and the amount of water can be reduced by setting the amount of the fluorine-containing (meth)acrylic acid ester monomer unit to 0.5 to 20% by weight and preferably 1 to 10% by weight (para. 211). Table 2 exemplifies battery water content ranging from 248 ppm (Table 2 Ex. 5) to 365 ppm (Table 2 Ex. 7).
	Converting the ppm water content exemplified in the battery gives a low water content of less than 0.03 wt. %. However, SASAKI is silent with respect to the specified weight content of liquid in the negative electrode composition where the negative electrode composition is present as a dry composition comprising less than 5 weight % of liquid, based on the total weight of the negative electrode composition.
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have provided the dry negative electrode material composite with as little water possible, as taught by SASAKI. The motivation for doing so would be to suitably dry the electrode, eliminating the liquid to within the claimed range, to ensure drying to the level taught by SASAKI, a liquid level suitable for use of the disclosed battery.
	Regarding Claim 14, SASAKI is relied upon as above with respect to the negative electrode composition of claim 1, and further discloses wherein the negative electrode composition comprises particles comprising the silicon containing material and the cross-linked polymer containing coating (abstract, para. 223-224 teaches composite electrode particles comprising binder and active material formed by spray drying granulation; these composite particles necessarily comprise binder surrounding at least a portion of the Si material).
	While SASAKI discloses the agglomerate comprises a volume average particle diameter in the range of 10 to 100 microns, 20 to 80 microns, more preferably 30 to 60 microns (para. 229), SASAKI is silent with respect to the particles having the claimed particle size distribution parameters of SASAKI0 greater than 0.7 µm and D90 less than 15 µm.  
	One of ordinary skill in the art however reading SASAKI would understand the particles having a D50 particle diameter of 10-100 microns to have a distribution that overlaps, at least in part, the distribution of the claimed particles having a SASAKI0 greater than 0.7 µm and D90 less than 15 µm. To further support this conclusion, it is noted that the Applicant’s disclosure teaches SASAKI0, D50, and D90 of the disclosed silicon containing active material. The Applicant’s specification states the silicon material may have a SASAKI0 of at least 0.5 microns, or at least 5 microns; a D90 of no greater than 50 microns or no greater than 10 microns; and a corresponding D50 of no greater than 20 microns or no greater than 3 microns. Specification at 6:4-9. This exemplifies a distribution having a SASAKI0 and D90 comprising a D50 within a range similar to the claimed particle size distribution of the agglomerate. 
	Alternatively, one of ordinary skill in the art reading SASAKI would have found it obvious to modify SASAKI to comprise the particularly claimed SASAKI0 and D90 range for the agglomerate. This would have been obvious because it is within the general scope of the teachings of SASAKI and one of ordinary skill in the art reading SASAKI, which is silent with respect to SASAKI0 and D90, would have needed to identify a workable range of SASAKI0 and D90 of the agglomerate particles in order to apply the teachings of SASAKI and make and use the electrode of SASAKI. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
	Here, the general conditions of the claimed invention are taught by SASAKI and one of ordinary skill in the art, using nothing more than ordinary skill and routine experimentation, would have been motivated to identify and use a workable range of particle size distribution of the agglomerate particles, including a SASAKI0 and D90 within the claimed range. Furthermore, nothing of record identifies the claimed range as critical, or as demonstrating unexpected results over the closest prior art of record.
	Regarding Claim 15, SASAKI is relied upon as above with respect to the negative electrode composition of claim 1, and further discloses wherein the negative electrode composition comprises agglomerate particles comprising the silicon containing material and the crosslinked polymer containing coating and the agglomerate comprises a volume average particle diameter in the range of 10 to 100 microns, more preferably 30 to 60 microns (para. 229).
	SASAKI is silent with respect to the agglomerate particles have SASAKI0 greater than 2.5 µm and D90 less than 50 µm.  
	However, one of ordinary skill in the art would have found it obvious, before the effective filing date of the claimed invention, to have identified and used a workable range of particle size distribution of the agglomerate particles including a SASAKI0 and D90 within the claimed range. Here, the general conditions of the claimed invention are taught by SASAKI and one of ordinary skill in the art, using nothing more than ordinary skill and routine experimentation, would have been motivated to identify and use a workable range of particle size distribution of the agglomerate particles, including a SASAKI0 and D90 within the claimed range. The motivation for doing so would have been to make and use the invention disclosed by SASAKI and identify suitable particle size distributions foe use in the invention. Furthermore, nothing of record identifies the claimed range as critical, or as demonstrating unexpected results over the closest prior art of record.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SASAKI in view MIZUNO, further in view of CHUNG.

	Regarding Claim 9, SASAKI and MIZUNO are relied upon as above with respect to the negative electrode composition of claim 1, and SASAKI further discloses wherein the cross-linked (co)polymers are derived from polymerization of one or more silane-functional monomers represented by Chemical Structure (I),
    PNG
    media_image1.png
    32
    186
    media_image1.png
    Greyscale

	where R1 is a covalent bond or a divalent linking group selected from alkylene, arylene, alkarylene, and aralkylene optionally substituted with one or more heteroatoms or heteroatom- containing moieties; X is a hydrolysable group selected from Ci-C4 alkoxy; x is 0, 1, 2, or 3; and R2 is a Ci-C4 alkyl group.  
	CHUNG discloses binder for lithium rechargeable battery electrodes, where the binder provides improved cycle life characteristics by improving a bond with Si based negative electrode active material through bonding of a silanol functional group to an OH functional group on the surface of the Si based active material (abstract, para. 115). Examples are provided by CHUNG that meet the claimed formula 
    PNG
    media_image1.png
    32
    186
    media_image1.png
    Greyscale
 where R1 is a covalent bond or a divalent linking group selected from alkylene, arylene, alkarylene, and aralkylene optionally substituted with one or more heteroatoms or heteroatom- containing moieties; X is a hydrolysable group selected from Ci-C4 alkoxy; x is 0, 1, 2, or 3; and R2 is a Ci-C4 alkyl group.  
	For example, CHUNG teaches vinyl triethoxy silane, having formula CH2=CHSi(C2H5O)3, which anticipates the claimed formula. 
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified SASAKI to comprise a binder polymer having claimed structure wherein the cross-linked (co)polymers are derived from polymerization of one or more silane-functional monomers represented by Chemical Structure (I) as taught by CHUNG. The motivation for doing so would have been to provide improved bonding to the silicon based active material using known methods and polymeric structures as taught by CHUNG.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI in view of MIZUNO, further in view of FIGGEMEIER.

	Regarding Claim 16, SASAKI and MIZUNO are relied upon as above with respect to the negative electrode composition of claim 1.
	SASAKI does not disclose wherein the silicon containing material comprises particles having the formula: SiMC,, where x, y, and z represent atomic % values and (a) x + y+ z = 100%; (b) x>2y+z; (c) x and y are greater than 0; z is equal to or greater than 0; and (d) M is iron and optionally one or more metals selected from manganese, molybdenum, niobium, tungsten, tantalum, copper, titanium, vanadium, chromium, nickel, cobalt, zirconium, and yttrium.
	FIGGEMEIER discloses an electrode composition comprising a silicon alloy, the silicon alloy a silicon containing material comprising particles as claimed, wherein the silicon containing material particles have the formula SixMyCz as claimed (para. 26) and wherein x y and z satisfy the claimed relationship of (a) x + y+ z = 100%; (b) x>2y+z; (c) x and y are greater than 0; and z is equal to or greater than 0. For example, FIGGEMEIER exemplifies Si73Fe17C10 which is satisfies the claimed formula including wherein M is iron and optionally one or metals, as also disclosed by FIGGEMEIER (para. 26-30). This composition of silicon containing active material is a useful composition for negative electrode active materials because provide improved cycling performance and capacity retention (para. 24, Table 1).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified SASAKI to comprise the Si73Fe17C10 active material of FIGGEMEIER and the motivation for doing so would have been to use a known silicon containing active material (consistent with the electrode of SASAKI) that provides improved cycling performance and capacity retention.
	Regarding Claim 17, SASAKI, MIZUNO, and FIGGEMEIER are relied upon as above with respect to the negative electrode composition of claim 16. Modifying SASAKI to comprise the Si73Fe17C10 active material of FIGGEMEIER as asserted above results in the claimed invention wherein 65% _x < 85%, 5% <y < 20%, and 5% <z < 15%.  
	Regarding Claim 18, SASAKI, MIZUNO, and FIGGEMEIER are relied upon as above with respect to the negative electrode composition of claim 16.
	SASAKI further discloses wherein the particles have an average size of 0,1 microns diameter or larger, preferably 20 microns or smaller (para. 171) which overlaps and renders obvious the claimed range of between 0.1 and 10 µm.
	Additionally, FIGGEMEIER teaches the Si73Fe17C10 active material may comprise a particle diameter of 0.5 to 10 microns (para. 23).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Here, the particle diameter of the silicon active material of SASAKI overlaps that claimed and renders obvious the claimed range. Additionally, the particle size range taught by FIGGEMEIER also overlaps and renders obvious the claimed range where the active material comprises a composition formula within the claimed range. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729